Dismiss and Opinion Filed April 11, 2016




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00648-CV

               GEORGE MAAYEH AND ABRAHAM MAAYEH, Appellants
                                   V.
               EFFIOM ARCHIBONG AND GREEN CITY INC., Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-05534-B

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Before the Court is appellants’ March 30, 2016 letter seeking dismissal of this appeal and

a refund of filing fees and any other fees that are properly refundable. We treat appellants’ letter

as a motion to dismiss, grant the motion, and dismiss the appeal. See TEX. R. APP. P. 42.1(a).

We deny appellants’ request for a refund of the filing fee or any other fees that have been

assessed in this appeal. See TEX. R. APP. P. 5. (A party who is not excused by statute or these

rules from paying costs must pay—at the time an item is presented for filing—whatever fees are
required by statute or Supreme Court order.)




                                                     /Carolyn Wright/
                                                     CAROLYN WRIGHT
150648F.P05                                          CHIEF JUSTICE




                                               –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

GEORGE MAAYEH AND ABRAHAM                          On Appeal from the County Court at Law
MAAYEH, Appellants                                 No. 2, Dallas County, Texas
                                                   Trial Court Cause No. CC-14-05534-B.
No. 05-15-00648-CV         V.                      Opinion delivered by Chief Justice Wright.
                                                   Justices Lang-Miers and Stoddart
EFFIOM ARCHIBONG AND GREEN                         participating.
CITY INC., Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        Subject to any agreement of the parties, it is ORDERED that each party bear its own
costs of this appeal.


Judgment entered April 11, 2016.




                                             –3–